Citation Nr: 0527828	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-41 661A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Healthcare System and Regional 
Office 
in Fort Harrison, Montana


THE ISSUE

Entitlement to enrollment and access to VA medical care 
benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1951 to July 1953.

2.  On June 14, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_______________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


